                                      United States Bankruptcy Court
                                           District of Arizona
In re:                                                                                 Case No. 19-10592-MCW
AMIR SALKIC                                                                            Chapter 7
ALEKSANDRA SALKIC
         Debtors
                                        CERTIFICATE OF NOTICE
District/off: 0970-2          User: admin                  Page 1 of 2                   Date Rcvd: Aug 26, 2019
                              Form ID: 309A                Total Noticed: 36


Notice by first class mail was sent to the following persons/entities by the Bankruptcy Noticing Center on
Aug 28, 2019.
db/jdb         +AMIR SALKIC,    ALEKSANDRA SALKIC,    3128 W. WOOD DR.,    PHOENIX, AZ 85029-1263
15726264       +Ad Astra Recovery Serv,    7330 W 33rd St N Ste 118,     Wichita KS 67205-9370
15726265       +American Honda Finance,    10801 Walker St Ste 140,     Cypress CA 90630-5042
15726266        Ars Account Resolution,    1643 Nw 136 Ave Bld H St,     Sunrise FL 33323
15726269       +Bureau Of Med Econcs,    326 E Coronado Rd,    Phoenix AZ 85004-1524
15726270       +Bursey and Associates PC.,     6740 N. Oracle Rd. # 151,    Tucson AZ 85704-5685
15726275       +Cox Communication,    6205-B Peachtree Dunwoody Road,     Atlanta GA 30328-4524
15726278       +E-service In,    Po Box 3324,    Apache Junction AZ 85117-4121
15726279       +Fed Loan Serv,    Pob 60610,    Harrisburg PA 17106-0610
15726284       +Lease Keep It,    725 E. Covey Ln.,    # 200,   Phoenix AZ 85024-5645
15726285       +Mohela/dept Of Ed,    633 Spirit Drive,    Chesterfield MO 63005-1243
15726286       +Moneymart Inc. d/b/a Money Mart,     3131 E Bell Road,    Phoenix AZ 85032-1997
15726287       +Nevada West Financial/,    6767 W Tropicana Ave,    Las Vegas NV 89103-4754
15726288       +Pif, Inc.,    23425 N 39th Dr,    Glendale AZ 85310-4199
15726289       +Plaza Servic,    110 Hammond Drive Suite 110,    Atlanta GA 30328-4806
15726290       +Progressive Insurance,    6300 Wilson Mills Rd,,    Cleveland OH 44143-2182
15726291       +Rsi Enterprises-rsimd,    5440 W Northern Ave,    Glendale AZ 85301-1406
15726292       +Speedy Cash / AAA Title Loans,     P.O. Box 782648,    Wichita KS 67278-2648

Notice by electronic transmission was sent to the following persons/entities by the Bankruptcy Noticing Center.
aty             E-mail/Text: robert@theteaguelawfirm.com Aug 27 2019 03:12:49       ROBERT R. TEAGUE,
                 TEAGUE LAW FIRM,   3101 North Central Avenue,    Suite 1100,    PHOENIX, AZ 85012
tr             +EDI: BRAMACKENZIE.COM Aug 27 2019 06:18:00      ROBERT A. MACKENZIE,
                 2001 E. CAMPBELL AVE., SUITE 200,    PHOENIX, AZ 85016-5574
smg             EDI: AZDEPREV.COM Aug 27 2019 06:18:00      AZ DEPARTMENT OF REVENUE,     BANKRUPTCY & LITIGATION,
                 1600 W. MONROE, 7TH FL.,   PHOENIX, AZ 85007-2650
15726267        EDI: BANKAMER.COM Aug 27 2019 06:18:00      Bank Of America,    Po Box 982238,    El Paso TX 79998
15726268       +EDI: BANKAMER2.COM Aug 27 2019 06:18:00      Bank Of America,    100 North Tryon Street,
                 Charlotte NC 28255-0001
15726271        EDI: CAPITALONE.COM Aug 27 2019 06:18:00      Capital One Bank Usa N,     15000 Capital One Dr,
                 Richmond VA 23238
15726273       +EDI: PHINGENESIS Aug 27 2019 06:18:00      Cb Indigo/gf,   Po Box 4499,
                 Beaverton OR 97076-4499
15726274       +E-mail/Text: bncnotices@becket-lee.com Aug 27 2019 03:21:58       Conn Appliances Inc,    Box 2356,
                 Beaumont TX 77704-2356
15726276       +EDI: CCS.COM Aug 27 2019 06:18:00      Credit Collection Serv,    Po Box 607,
                 Norwood MA 02062-0607
15726277       +EDI: RCSFNBMARIN.COM Aug 27 2019 06:18:00      Credit One Bank Na,     Po Box 98872,
                 Las Vegas NV 89193-8872
15726280       +EDI: AMINFOFP.COM Aug 27 2019 06:18:00      First Premier Bank,    601 S Minnesota Ave,
                 Sioux Falls SD 57104-4868
15726281       +EDI: PHINGENESIS Aug 27 2019 06:18:00      Gbs/first Electronic B,     Po Box 4499,
                 Beaverton OR 97076-4499
15726282       +E-mail/Text: bknotice@healthcareinc.com Aug 27 2019 03:21:46       Healthcare Coll I Llc,
                 2224 W Northern Ave Ste,   Phoenix AZ 85021-4928
15726283        EDI: JEFFERSONCAP.COM Aug 27 2019 06:18:00      Jefferson Capital Syst,     16 Mcleland Rd,
                 Saint Cloud MN 56303
15726272        E-mail/Text: support@cash1loans.com Aug 27 2019 03:13:04       Cash 1,    725 E Covey Ln Ste 170,,
                 Phoenix AZ 85024-5645
15726293       +E-mail/Text: bankruptcydepartment@tsico.com Aug 27 2019 03:21:37        Transworld Sys Inc/33,
                 500 Virginia Dr Ste 514,   Ft Washington PA 19034-2707
15726294       +E-mail/Text: bk.notices@vantagewest.org Aug 27 2019 03:19:42       Vantage West Credit Un,
                 2480 N. Arcadia,   Tucson AZ 85712-5735
15726295       +EDI: BLUESTEM Aug 27 2019 06:18:00      Webbank/fingerhut,    6250 Ridgewood Road,
                 Saint Cloud MN 56303-0820
                                                                                               TOTAL: 18

           ***** BYPASSED RECIPIENTS *****
NONE.                                                                                         TOTAL: 0

Addresses marked ’+’ were corrected by inserting the ZIP or replacing an incorrect ZIP.
USPS regulations require that automation-compatible mail display the correct ZIP.

Transmission times for electronic delivery are Eastern Time zone.




        Case 2:19-bk-10592-MCW Doc 6 Filed 08/26/19 Entered 08/28/19 22:01:49                         Desc
                            Imaged Certificate of Notice Page 1 of 4
District/off: 0970-2                  User: admin                        Page 2 of 2                          Date Rcvd: Aug 26, 2019
                                      Form ID: 309A                      Total Noticed: 36


             ***** BYPASSED RECIPIENTS (continued) *****


I, Joseph Speetjens, declare under the penalty of perjury that I have sent the attached document to the above listed entities in the manner
shown, and prepared the Certificate of Notice and that it is true and correct to the best of my information and belief.
Meeting of Creditor Notices only (Official Form 309): Pursuant to Fed. R. Bank. P. 2002(a)(1), a notice containing the complete Social
Security Number (SSN) of the debtor(s) was furnished to all parties listed. This official court copy contains the redacted SSN as required
by the bankruptcy rules and the Judiciary’s privacy policies.
Date: Aug 28, 2019                                             Signature: /s/Joseph Speetjens

_

                                      CM/ECF NOTICE OF ELECTRONIC FILING

The following persons/entities were sent notice through the court’s CM/ECF electronic mail (Email)
system on August 26, 2019 at the address(es) listed below:
              ROBERT A. MACKENZIE    ram@ramlawltd.com, az26@ecfcbis.com
              ROBERT R. TEAGUE    on behalf of Debtor AMIR SALKIC robert@theteaguelawfirm.com,
               rguanco@theteaguelawfirm.com
              ROBERT R. TEAGUE    on behalf of Joint Debtor ALEKSANDRA SALKIC robert@theteaguelawfirm.com,
               rguanco@theteaguelawfirm.com
              U.S. TRUSTEE   USTPRegion14.PX.ECF@USDOJ.GOV
                                                                                            TOTAL: 4




        Case 2:19-bk-10592-MCW Doc 6 Filed 08/26/19 Entered 08/28/19 22:01:49                                                 Desc
                            Imaged Certificate of Notice Page 2 of 4
Information to identify the case:
Debtor 1              AMIR SALKIC                                                        Social Security number or ITIN        xxx−xx−5967
                      First Name   Middle Name     Last Name                             EIN _ _−_ _ _ _ _ _ _
Debtor 2              ALEKSANDRA SALKIC                                                  Social Security number or ITIN        xxx−xx−9681
(Spouse, if filing)
                      First Name   Middle Name     Last Name                             EIN    _ _−_ _ _ _ _ _ _
United States Bankruptcy Court            District of Arizona
                                                                                         Date case filed for chapter 7 8/21/19
Case number:          2:19−bk−10592−MCW


Official Form 309A (For Individuals or Joint Debtors)
Notice of Chapter 7 Bankruptcy Case −− No Proof of Claim Deadline                                                             12/17

For the debtors listed above, a case has been filed under chapter 7 of the Bankruptcy Code. An order for relief has
been entered.

This notice has important information about the case for creditors, debtors, and trustees, including information about
the meeting of creditors and deadlines. Your case could be dismissed if you do not file the required documents, fail to
appear at the meeting of creditors or if you do not provide photo identification and proof of social security number to
the trustee at the meeting.

The filing of the case imposed an automatic stay against most collection activities. This means that creditors generally may not
take action to collect debts from the debtors or the debtors' property. For example, while the stay is in effect, creditors cannot
sue, garnish wages, assert a deficiency, repossess property, or otherwise try to collect from the debtors. Creditors cannot
demand repayment from debtors by mail, phone, or otherwise. Creditors who violate the stay can be required to pay actual and
punitive damages and attorney's fees. Under certain circumstances, the stay may be limited to 30 days or not exist at all,
although debtors can ask the court to extend or impose a stay.

The debtors are seeking a discharge. Creditors who assert that the debtors are not entitled to a discharge of any debts or who
want to have a particular debt excepted from discharge may be required to file a complaint in the bankruptcy clerk's office within
the deadlines specified in this notice. (See line 9 for more information.)

To protect your rights, consult an attorney. The staff of the bankruptcy clerk's office cannot give legal advice.

To help creditors correctly identify debtors, debtors submit full Social Security or Individual Taxpayer Identification
Numbers, which may appear on a version of this notice. However, the full numbers must not appear on any document
filed with the court.

Do not file this notice with any proof of claim or other filing in the case. Do not include more than the last four digits of
a Social Security or Individual Taxpayer Identification Number in any document, including attachments, that you file
with the court.
                                                 About Debtor 1:                                     About Debtor 2:

1.      Debtor's full name                       AMIR SALKIC                                         ALEKSANDRA SALKIC

2.      All other names used in the
        last 8 years

3.     Address                               3128 W. WOOD DR.                                        3128 W. WOOD DR.
                                             PHOENIX, AZ 85029                                       PHOENIX, AZ 85029

4.     Debtor's attorney                         ROBERT R. TEAGUE                                   Contact phone 480−686−9463
                                                 TEAGUE LAW FIRM                                    Email: robert@theteaguelawfirm.com
       Name and address                          3101 North Central Avenue
                                                 Suite 1100
                                                 PHOENIX, AZ 85012

5.     Bankruptcy trustee                        ROBERT A. MACKENZIE                                Contact phone 602−229−8575
                                                 2001 E. CAMPBELL AVE., SUITE 200                   Email: ram@ramlawltd.com
       Name and address                          PHOENIX, AZ 85016
                                                                                                               For more information, see page 2 >
Official Form 309A (For Individuals or Joint Debtors) Notice of Chapter 7 Bankruptcy Case −− No Proof of Claim Deadline                    page 1




     Case 2:19-bk-10592-MCW Doc 6 Filed 08/26/19 Entered 08/28/19 22:01:49                                                          Desc
                         Imaged Certificate of Notice Page 3 of 4
Debtor AMIR SALKIC and ALEKSANDRA SALKIC                                                                         Case number 2:19−bk−10592−MCW


6. Bankruptcy clerk's office                    U.S. Bankruptcy Court, Arizona                                    Office Hours:
                                                230 North First Avenue, Suite 101                                 8:30 am − 4:00 pm Monday−Friday
    Documents in this case may be filed at this Phoenix, AZ 85003−1727
    address. You may inspect all records filed
    in this case at this office or online at                                                                      Contact Phone: (602) 682−4000
    www.pacer.gov.
                                                                                                                  Date: 8/26/19

7. Meeting of creditors                          September 23, 2019 at 01:30 PM                                   Location:

    Debtors must attend the meeting to be        The meeting may be continued or adjourned to a                   US Trustee Meeting Room, 230
    questioned under oath. In a joint case,      later date. If so, the date will be on the court                 N. First Avenue, Suite 102,
    both spouses must attend. Creditors may
    attend, but are not required to do so.       docket.                                                          Phoenix, AZ


8. Presumption of abuse                          The presumption of abuse does not arise.

    If the presumption of abuse arises, you
    may have the right to file a motion to
    dismiss the case under 11 U.S.C. §
    707(b). Debtors may rebut the
    presumption by showing special
    circumstances.


9. Deadlines                                   File by the deadline to object to discharge or                     Filing deadline: 11/22/19
                                               to challenge whether certain debts are
    The bankruptcy clerk's office must receive dischargeable:
    these documents and any required filing
    fee by the following deadlines.
                                                 You must file a complaint:
                                                 • if you assert that the debtor is not entitled to
                                                   receive a discharge of any debts under any of the
                                                   subdivisions of 11 U.S.C. § 727(a)(2) through (7),
                                                   or

                                                 • if you want to have a debt excepted from discharge
                                                   under 11 U.S.C § 523(a)(2), (4), or (6).

                                                 You must file a motion:
                                                 • if you assert that the discharge should be denied
                                                   under § 727(a)(8) or (9).


                                                 Deadline to object to exemptions:                                Filing deadline: 30 days after the
                                                 The law permits debtors to keep certain property as              conclusion of the meeting of creditors
                                                 exempt. If you believe that the law does not authorize an
                                                 exemption claimed, you may file an objection.


10. Proof of claim                               No property appears to be available to pay creditors. Therefore, please do not file a proof of claim now. If
                                                 it later appears that assets are available to pay creditors, the clerk will send you another notice telling you
    Please do not file a proof of claim unless   that you may file a proof of claim and stating the deadline.
    you receive a notice to do so.               Deadline for holder(s) of a claim secured by a security interest in the debtor's principal residence (Rule
                                                 3002(c)(7)(A): 70 Days from Case Filed Date.


11. Creditors with a foreign address If you are a creditor receiving a notice mailed to a foreign address, you may file a motion asking the court
                                                 to extend the deadlines in this notice. Consult an attorney familiar with United States bankruptcy law if you
                                                 have any questions about your rights in this case.


12. Exempt property                              The law allows debtors to keep certain property as exempt. Fully exempt property will not be sold and
                                                 distributed to creditors. Debtors must file a list of property claimed as exempt. You may inspect that list at
                                                 the bankruptcy clerk's office or online at www.pacer.gov. If you believe that the law does not authorize an
                                                 exemption that the debtors claim, you may file an objection. The bankruptcy clerk's office must receive the
                                                 objection by the deadline to object to exemptions in line 9.
Official Form 309A (For Individuals or Joint Debtors) Notice of Chapter 7 Bankruptcy Case −− No Proof of Claim Deadline                                  page 2




    Case 2:19-bk-10592-MCW Doc 6 Filed 08/26/19 Entered 08/28/19 22:01:49                                                                          Desc
                        Imaged Certificate of Notice Page 4 of 4
